ITEMID: 001-22712
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: TEKDEMIR v. THE NETHERLANDS
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Abdullah Tekdemir, is a Turkish national of Kurdish origin, who was born in 1949 and currently lives in the Netherlands. He is represented before the Court by Mrs G.E.M. Later, a lawyer practising in The Hague. The respondent Government are represented by their Agents, Mr R.A.A. Böcker and Mrs J. Schukking, of the Netherlands Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 10 July 1995 the applicant left Turkey. He arrived in the Netherlands on 16 July 1995 where, on 18 July 1995, he applied for asylum or, alternatively, a residence permit on humanitarian grounds. On 26 July 1995, assisted by an interpreter, he was interviewed by an official of the Ministry of Justice about the reasons for his asylum request. By letter of 8 August 1995, the applicant submitted his corrections and additional remarks to the record of this interview.
The applicant stated that he had left his hometown for İstanbul on 10 March 1995. He had been apprehended and questioned by the authorities in 1991 on suspicion of having transported PKK members. He was released after having convinced the authorities of his innocence. He further stated that, on six occasions between August 1994 and March 1995, he had been apprehended and questioned by the authorities in relation to his son’s refusal to do military service, and that he had been beaten during interrogation. However, this had not been his reason for leaving. He had left because he was being sought by the authorities. He explained that, together with another person, he had owned a bus, and on two occasions - i.e. in February and March 1995 respectively - the PKK had forced him to transport PKK members. The PKK members he had been forced to transport in March 1995 had carried out a bomb attack on the Gayreteppe Anti-Terror Branch office. According to the applicant, the authorities were looking for him since he had transported PKK members in 1995. As he had already been suspected of a similar act in 1991, the applicant decided to flee.
On 23 January 1996 the applicant filed an objection (bezwaarschrift) in which he complained that his request for asylum or a residence permit had not been determined speedily. On 23 January 1996 he submitted the grounds for his objection.
On 23 February 1996 the State Secretary of Justice (Staatssecretaris van Justitie) accepted the applicant’s objection that his request for asylum or a residence permit had not been determined speedily, but rejected the applicant’s request. The State Secretary noted that the applicant had declared, inter alia, that together with another person, he had owned a bus and that on two occasions - i.e. in February and March 1995 respectively - the PKK had forced him to transport PKK members. Furthermore, between August 1994 and his departure from Turkey the applicant alleged that he had been questioned and beaten by Turkish officials on six occasions in relation to his son’s evasion of military service, that he did not belong to or sympathise with any prohibited organisation in Turkey and that he had not undertaken any activities against the Turkish authorities. The State Secretary held that the mere fact of belonging to the Kurdish minority in Turkey was an insufficient ground for granting asylum and that it had not appeared that the applicant had attracted the negative attention of the Turkish authorities. Moreover, as the applicant had stated that the reason for his departure from Turkey was not the fact that he had been questioned on six occasions about his son, but that he feared that he was wanted by the Turkish authorities for having transported PKK members, the State Secretary held that the applicant’s fear remained entirely unsubstantiated.
The State Secretary further decided that the applicant was not to be allowed to remain in the Netherlands pending the examination of a possible objection against this decision.
On 11 March 1996 the applicant filed an objection against the decision of 23 February 1996. On the same day, he filed a request with the President of the Hague Regional Court (arrondissementsrechtbank) for an injunction to suspend his expulsion pending the outcome of the proceedings on the objection.
On 6 June 1996 the State Secretary reminded the applicant that he was not allowed to await the outcome of the objection proceedings in the Netherlands. The applicant’s request for an injunction was heard on 9 July 1996. The court’s examination of the request was deferred for an indefinite period, given that uncertainties had arisen with respect to the position of Turkish Kurds.
The applicant’s objection against the decision of 23 February 1996 was rejected on 12 December 1996 by the State Secretary. The latter stated that the applicant remained eligible for expulsion.
On 20 December 1996, the applicant filed an appeal with the Hague Regional Court sitting in Zwolle. The applicant further requested this court to issue an injunction against his expulsion pending the appeal proceedings.
In its judgment of 9 March 1998, the Hague Regional Court in Zwolle rejected the applicant’s appeal and request for an injunction. It held, inter alia:
“... There are no concrete indications that the Turkish authorities will persecute the <applicant> upon his return. It is true that, in 1991, he had been detained for two days on suspicion of having transported terrorists, but was able to convince the authorities of his innocence. He was later unconditionally released. It has not appeared nor has it been found established that he has encountered further problems in this connection.
<The applicant> further states that since August 1994 he was questioned six times in relation to the refusal of his son Yılmaz to perform his military service and that on the last occasion on 6 March 1995 the authorities had given him one week to report on his son. He did not do so; nor did he await the consequences of his failure to do so since he left for İstanbul.
In addition <the applicant> states that in February and March 1995 he had been forced to transport PKK fighters. During his stay in İstanbul, <the applicant> learned that in the meantime the authorities had become aware of this. His wife and children were questioned by the authorities because they were looking for <the applicant>. His children would have been ill-treated during those interrogations.
Whatever may be the case, <the applicant> has not made out a plausible argument that he is in fact wanted by the Turkish authorities for his alleged activities. There is no concrete information about his alleged persecution. The letters of family members submitted by <the applicant> cannot serve as such. These letters cannot be regarded as emanating from an objective verifiable source. Noting the fact that the applicant has already been residing in the Netherlands for a certain period of time, he could be expected to have substantiated his alleged fear of persecution by way of documents or other means. He has not done so, and that seriously undermines the plausibility of his allegations.
... it has not been established that the applicant has attracted the negative attention of the Turkish authorities. ... This leads to the conclusion that <the applicant> has not made out a plausible case that he can claim with justification admission to the Netherlands as a refugee.
... From what has been considered in relation to the applicant’s request for asylum, it follows that ... in <the applicant’s> case no facts or circumstances have appeared which can be considered grounds on which it could be held that he runs a real risk, if forcibly expelled to Turkey, of being subjected to treatment contrary to Article 3 of the Convention or comparable provisions in other treaties; he is not eligible, accordingly, for a residence permit on those grounds.”
On 7 April 1998 an order for the applicant’s expulsion was issued to the Aliens Police (vreemdelingenpolitie) in the applicant’s place of residence.
The applicant’s opposition (verzet) against the judgment of 9 March 1998 was rejected on 1 July 1998 by the Hague Regional Court sitting in Zwolle. The applicant’s further request for an injunction against his expulsion pending the outcome of the opposition proceedings was rejected on 27 July 1998.
On 7 September 1998 the applicant left his then place of residence, which was known to the immigration authorities, for an unknown destination. On 4 October 1998, after a police officer had reported a public order disturbance, the applicant was apprehended and detained so that his residence status could be checked. When it appeared that his asylum request had been rejected, the applicant was placed in aliens’ detention with a view to his expulsion. On 5 October 1998 the applicant filed a second request for asylum or, alternatively, a residence permit on humanitarian grounds. On the same day he filed an appeal with the Hague Regional Court against the decision to place him in aliens’ detention.
On 9 October 1998 the applicant was interviewed by an official of the Ministry of Justice about the reasons for his second asylum request. On that occasion the applicant stated that he based his second request on the same grounds as those advanced in support of his first asylum request.
On 14 October 1998 the Hague Regional Court rejected the applicant’s appeal against the decision to place him in aliens’ detention. It noted that the applicant’s second asylum request was lodged after he had been placed in aliens’ detention. The court held that prima facie the request did not appear to have much chance of success. Noting that the applicant did not hold either a valid residence permit or a valid proof of identity and that he did not have sufficient means of subsistence, the court ruled that the Netherlands authorities’ fears that the applicant would seek ways to prevent his expulsion could not be considered unfounded. It noted in this connection that his presence in the Netherlands was illegal and that he had removed himself from the control of the immigration authorities. The court concluded that his placement in aliens’ detention had been in accordance with the law. It further did not find it established that there were no prospects for the applicant’s expulsion within a reasonable time. Given that the applicant could not be expelled pending a determination by the State Secretary on the applicant’s second asylum request and that, according to the relevant statutory provision, this decision had to be taken within four weeks, the Regional Court held that in these circumstances it was not unreasonable to prolong the applicant’s placement in aliens’ detention until the decision had been taken.
On 29 October 1998 the State Secretary rejected the applicant’s second request for asylum and ruled that the applicant was not allowed to await the outcome of a possible appeal in the Netherlands. On 30 October 1998 the applicant filed an appeal against this decision with the Hague Regional Court and requested this court to issue an injunction against his expulsion pending the examination of his appeal. In his submissions of 30 October 1998 the applicant mentioned that his cousin C.X. had been a vice-president of the political party HEP and had been murdered in 1994 by counter-guerrilla forces, that his other cousin B.X., who had played a leading role in politics, had also fled from Turkey.
On 6 November 1998, the applicant filed a second appeal with the Hague Regional Court against the decision to place him in aliens’ detention. On 18 November 1998, the Hague Regional Court rejected this appeal. It held that, contrary to the applicant’s arguments, his second asylum request had no apparent chance of succeeding and there were therefore prospects that he would be expelled within a reasonable time. Assuming that the request for an injunction against the applicant’s expulsion would be examined diligently, the Regional Court considered that a continuation of the applicant’s placement in aliens’ detention could not be regarded as unlawful or unreasonable.
On 22 January 1999 the applicant filed a third appeal with the Hague Regional Court against the decision to place him in aliens’ detention.
On the same day, in the proceedings on a second asylum request lodged by A.X., a brother of B.X. and C.X. and to whom the applicant claimed to be related, the Hague Regional Court held that - in the light of new information submitted by A.X. about problems encountered in Turkey by the widow of his brother C.X. - the State Secretary could not have rejected A.X.’s second asylum request on the mere basis of a reference to the findings in A.X.’s first asylum proceedings. It considered that A.X. should be requested to substantiate his alleged family ties with C.X., who was a prominent leader of the HEP, and with C.X.’s other brother B.X., who had already been granted a residence permit in the Netherlands. Consequently, the Regional Court accepted A.X.’s appeal as well-founded and ordered the State Secretary to take a new decision on A.X.’s second asylum request. It further granted A.X.’s request for an injunction against his expulsion pending a new decision by the State Secretary.
On 11 February 1999, the Hague Regional Court rejected the applicant’s third appeal against the decision to place him in aliens’ detention. It held that, contrary to the applicant’s arguments, his request for an injunction against his expulsion did not have a sufficient chance of succeeding. It therefore held that the State Secretary could consider that the applicant’s placement in aliens’ detention needed to be maintained.
By letter of 16 February 1999 the Netherlands branch of Amnesty International requested the Immigration and Naturalisation Department of the Ministry of Justice to be given access to the applicant so as to conduct an examination of his physical condition and the specific circumstances of his case. Amnesty International further requested that the applicant should not be expelled during this examination. In this letter, Amnesty International expressed its concerns about the applicant’s situation in that he belonged to a politically active family, that his cousin - vice-president of the political party HEP which together with the DEP party had merged into the political party HADEP - had been murdered in Turkey, that two of the applicant’s sons had refused to do military service and that his son Mahır had been admitted to hospital in Turkey with a broken back. On 12 March 1999 the Netherlands Branch of Amnesty International repeated its request for access to the applicant.
On 10 March 1999, following a hearing held on 5 February 1999, the Hague Regional Court sitting in Zwolle rejected the applicant’ appeal against the decision of 29 October 1998 as well as his request for an injunction against his expulsion. It ruled that the applicant’s second request for asylum was not based on any new facts or circumstances, and recalled its decision of 9 March 1998 in which it had held that it had not been established that the applicant was wanted by the Turkish authorities. Insofar as the applicant had argued that the Regional Court, on 9 March 1995, had unjustly held that it was for the applicant to substantiate his alleged fear of persecution, the Regional Court considered that a new asylum procedure was not meant to be a disguised form of appeal against a recent decision having obtained the force of res iudicata. According to the court, the applicant’s submissions on this point did not concern facts or circumstances that could not have been raised in the course of the proceedings on his first asylum request. This was not altered by the applicant’s allegation that this failing was caused by inadequate assistance by various legal aid advisers.
Insofar as the applicant could be considered as relying on the ruling of 22 January 1999 in the case of A.X., the Regional Court noted that in that decision A.X. had been ordered to prove his alleged family tie with C.X. The court considered that in the present case there was no reason to issue such an order as the applicant had never invoked a similar family tie in his first asylum request, insofar as a family tie with C.X. could be assumed at the outset. The Regional Court agreed with the State Secretary that it was strange that the applicant, who claimed to have travelled with A.X. to the Netherlands, had not relied on his kinship in the proceedings on his first asylum request.
The Hague Regional Court found nothing in the applicant’s submissions that could lead to a different finding than the one reached on his first asylum request. It was noted in this connection that, during his first interview, the applicant had stated that he was not involved in politics, that he had been forced on two occasions to transport PKK supporters and that it had appeared that he had little knowledge about the Kurdish flag and anthem. As the applicant had based his second asylum request on grosso modo the same grounds as his first request, the Regional Court concluded that the appeal was ill-founded. The Regional Court did not find it established that the applicant, if expelled to Turkey, would face a real risk of treatment contrary to Article 3 of the Convention.
On 15 March 1999 the applicant filed a third request for asylum. On the same day, he filed a fourth appeal against the decision to place him in aliens’ detention with a view to his expulsion. This appeal was rejected by the Hague Regional Court on 24 March 1999, holding inter alia;
“The Regional Court is of the opinion that the submissions made on behalf of the alien cannot lead to the finding that the placement in aliens’ detention must now be considered unlawful.
It is established that the Hague Regional Court sitting in Zwolle, by decision of 10 March 1999, has declared the applicant’s appeal ill-founded and that the second asylum proceedings of the alien have thereby ended.
In view of the foregoing, the alien is, in the court’s opinion, eligible for expulsion. This is not altered by the fact that the alien has filed a third asylum request as it has not been established that this request would be automatically granted.
The Regional Court further finds that the decisions of Amnesty International and of the European Court <of Human Rights> concerning cousins of the alien in themselves do not imply that the alien is currently not eligible for expulsion, or that after a further review of his third asylum request would not be eligible for expulsion. Also, the intention to request the European Court for an injunction against the alien’s expulsion does not imply that the prospects of expulsion should now be regarded as absent. Insofar as new asylum proceedings are running, a decision must follow within 28 days.
It has not appeared that the <State Secretary> has not been diligent as to the procedure for expediting the investigation.
Account has been taken of the fact that, in connection with the alien’s second asylum request, the <State Secretary> could not present the alien earlier <to the Turkish authorities> but will now do so on 25 March 1999. The <State Secretary> cannot be held responsible insofar as this cannot take place in connection with the alien’s third asylum request. As there is no indication that the applicant’s presentation to the Turkish authorities is chanceless, the Regional Court is of the opinion that this investigation needs to be awaited.
It has further not been established that the alien has any mental/psychic problems such as would warrant the lifting of his placement in aliens’ detention. The Regional Court further notes that the applicant’s placement has at this stage not exceeded six months. The argument raised on this point therefore lacks foundation.
It has not been established that the application or execution of the placement in aliens’ detention in respect of the alien is in violation of the Aliens Act (Vreemdelingenwet) or, after balancing all interests involved, in all reasonableness must be considered unjustified.”
On 23 March 1999 the applicant was medically examined by an Amnesty International doctor. In the course of this examination, the applicant stated that, as a result of having been tortured in detention in 1994 and/or 1995, his feet were injured to such an extent that, after his release, he required medical treatment. He stated that he had received this treatment from Dr Halit Riza in the Bingöl State Hospital.
On 24 March 1999 the Netherlands branch of Amnesty International informed the Immigration and Naturalisation Department of the Ministry of Justice that, according to the findings of its doctor, the applicant had been subjected to torture.
On 25 March 1999 with the assistance of an interpreter, the applicant was interviewed by an official of the Ministry of Justice on the grounds given for his third request for asylum.
On 12 April 1999 the State Secretary rejected the applicant’s third asylum request. The applicant was further informed that he was not allowed to remain in the Netherlands pending the outcome of a possible appeal.
By letter of 13 April 1999, the Netherlands branch of Amnesty International informed the Immigration and Naturalisation Department of the Ministry of Justice that it considered that the applicant’s case had been insufficiently examined and, for that reason, it could not be excluded that the applicant, if expelled to Turkey, would be exposed to a real risk of human rights violations contrary to the 1951 Geneva Convention Relating to the Status of Refugees. It further transmitted a copy of the provisional report dated 7 April 1999 of the doctor who had examined the applicant on 23 March 1999.
On 14 April 1999 the applicant filed an appeal with the Aliens Division of the Hague Regional Court against the decision of 12 April 1999. He further requested the Regional Court for an injunction against his expulsion pending the outcome of the appeal proceedings.
On 28 April 1999 the applicant filed a fifth appeal with the Hague Regional Court against the decision to place him in aliens’ detention.
On 25 May 1999 the Netherlands branch of Amnesty International transmitted the report dated 9 May 1999 on the applicant’s medical examination of 23 March 1999 to the Immigration and Naturalisation Department of the Ministry of Justice. According to this report, the applicant’s account of ill-treatment was consistent and understandable and the doctor’s findings on the basis of the medical examination were consistent with long-term effects of the acts of torture described by the applicant.
On 28 May 1999 the Hague Regional Court rejected the fifth appeal filed by the applicant against the decision to place him in aliens’ detention with a view to his expulsion. It held, inter alia:
“The Regional Court considers as regards the issue of diligence <as to the applicant’s expulsion> that the alien could not be expelled earlier on grounds of the requests filed by him for admission as a refugee and <requests for an> for the issue of an injunction against his expulsion.
It is true that the <applicant’s> placement in aliens’ detention has now exceeded a period of six months. However, the Regional Court is of the opinion that the applicant is partly to blame for this long duration. Indeed, a third request for asylum has been filed in the meantime and as long as no decision has been taken on that request, no acts can be undertaken aimed at the alien’s expulsion. In the court’s opinion, the <State Secretary> cannot be blamed for the fact that these matters a long time.
Noting the contents of the case-file and the <State Secretary’s> submissions during the hearing, the Regional Court finds that in casu there are sufficient prospects for the applicant’s expulsion. Account has been taken in particular of the fact that the alien was presented to the Turkish authorities on 25 March 1999 and that the latter have taken the application for an laissez-passer into consideration.
Therefore, at this juncture the Regional Court sees no reason for finding that the placement in aliens’ detention, in all reasonableness, can no longer be regarded as justified.”
On 24 June 1999 the applicant filed a sixth appeal against the decision to place him in aliens’ detention. This appeal was rejected by the Hague Regional Court on 8 July 1999.
By letter of 8 July 1999 the applicant’s lawyer requested the Hague Regional Court to adjourn the hearing on the applicant’s appeal and injunction request filed on 14 April 1999 scheduled for 9 July 2000, as for various reasons set out in her letter she had not yet had an adequate opportunity to prepare satisfactorily the case with the applicant
On 27 July 1999 the State Secretary requested the Hague Regional Court to suspend the examination of appeals, including requests for injunctions against expulsions filed by asylum seekers of Kurdish origin, as it had appeared that two such asylum seekers had encountered serious problems after they had been expelled to Turkey.
On 17 August 1999 the applicant filed a seventh appeal against the decision to place him in aliens’ detention.
On 31 August 1999 the State Secretary informed the Dutch Parliament that, given reports on what had happened to two asylum seekers who had been expelled to Turkey, a policy decision had been taken to suspend temporarily the expulsions of Turkish nationals of Kurdish origin. On the same day, the Hague Regional Court heard the applicant’s appeal of 17 August 1999, declared it founded and lifted the detention order. The applicant was consequently released from aliens’ detention.
On 1 October 1999, following a hearing held on 9 July 1999, the Acting President of the Hague Regional Court rejected the applicant’s appeal against the decision of 12 April 1999 as well as the applicant’s request for an injunction against his expulsion. The President held:
“6. It must be assumed at the outset that the situation in Turkey is not such that aliens coming from that country can be considered in general and automatically as refugees. The applicant must therefore make out a plausible case that there exists facts and circumstances directly relating to him personally that justify his fear of persecution within the meaning of refugee law.
The applicant has not succeeded in doing so. In agreement with the <State Secretary> the President finds that no credence can be attached to the alleged acts of torture. These acts were raised by the applicant for the first time in the context of his third asylum request as an essential basis for that request, whereas it remains unexplained why he scarcely devoted any attention to this <element> during his interviews held on 26 July 1995 and 9 October 1998. Also, in the context of his opposition to the decision of the Regional Court of 9 March 1998 he entirely passed over the acts of torture which he now puts forward. The medical reports submitted do not enhance the credibility of his allegations. The note of the medical adviser contains only a reproduction of the subjective (not objectively verifiable) account of the applicant, and his conclusion that the scars “could fit” the alleged acts of torture does not provide a decisive answer.
The question to what extent the applicant’s account is comparable to that of his two cousins has already been examined in the decision of this court of 10 March 1999. Unlike the cited cousins, the applicant has not or hardly been politically active, so that no reliance on the principle of equality can be placed. It has also not been established that the applicant would have become involved in any way with the political acts of his cousins.
7. Having regard to the above, the President finds that the <State Secretary> in the challenged decision has justly maintained his refusal to grant the applicant asylum.
8. Pursuant to Article 3 of the Convention it must be examined whether it is plausible that the applicant will face a real risk of being subjected to torture, or to inhuman or degrading treatment or punishment.
Having regard to consideration 6. it has not been established that the forced return of the applicant to Turkey would result in a violation of Article 3 of the Convention.
9. Neither have compelling reasons of a humanitarian nature appeared on grounds of which the <State Secretary> could in all reasonableness not deny a residence permit.”
On 16 December 1999 the State Secretary informed the Dutch Parliament that, given the results of an investigation into the facts forming the basis for the temporary suspension of expulsion of Turkish nationals of Kurdish origin, the suspension of expulsion of persons belonging to this category had been lifted again.
The admission, residence and expulsion of aliens were regulated at the material time by the 1994 Aliens Act (Vreemdelingenwet), the Regulation on Aliens (Voorschrift Vreemdelingen) and the 1994 Aliens Act Implementation Guidelines (Vreemdelingencirculaire). On 1 April 2001 the 2000 Aliens Act entered into force, replacing the 1994 Aliens Act.
The Netherlands authorities pursue a restrictive immigration policy in view of the high population density in the Netherlands and the problems to which this gives rise. Admission is only granted on the basis of treaty obligations such as under the Geneva Convention Relating to the Status of Refugees of 28 July 1951, if the individual’s presence serves an essential Dutch interest or if there exist compelling reasons of a humanitarian nature.
This policy is laid down, inter alia, in the 1994 Aliens Act Implementation Guidelines, which is a body of directives drawn up and published by the Ministry of Justice.
Under Article 15 of the 1994 Aliens Act, aliens may be admitted as refugees if they come from a country where they have well-founded reasons to fear persecution on the grounds of their religious, ideological or political convictions or their nationality, or on grounds of membership of a particular racial or social group. In Dutch law, the term “refugee” is interpreted on the basis of the categories of persons referred to in Article 1 of the Geneva Convention Relating to the Status of Refugees of 28 July 1951, as amended by the Protocol of 31 January 1967.
Pursuant to Article 32 § 1 (a) of the 1994 Aliens Act, an alien who has applied for admission as a refugee cannot be expelled pending proceedings on an objection filed against a first negative decision, unless it is clear beyond reasonable doubt that there is no danger of persecution within the meaning of Article 15 of the 1994 Aliens Act. If the Minister has decided that expulsion should not be suspended pending the objection proceedings, expulsion may nevertheless by prevented by obtaining an interim measure to this effect from the President of the Hague Regional Court.
An appeal against a rejection of an objection against a refusal to grant admission as a refugee may be filed with the Hague Regional Court. No further appeal lies against the final decision taken by this court.
An alien who has been granted entry to the Netherlands but is not or is no longer eligible for admission is obliged to leave the country pursuant to Article 15d § 2 of the 1994 Aliens Act. If he or she does not leave voluntarily, expulsion may follow (Article 22 § 1 of the 1994 Aliens Act).
Article 26 of the 1994 Aliens Act, insofar as relevant, provides:
“1. Where the interests of public order, public peace or of national security so require, the following persons can be placed in aliens’ detention:
a. alien whose expulsion has been ordered;
b. aliens in respect of whom there are serious reasons for expecting that their expulsion will be ordered;
c. aliens who are not entitled to residence in the Netherlands under Articles 8-10 <of the Aliens Act>, pending a determination of a request for a temporary or permanent residence permit or a request for admission as refugee.
2. Placement in aliens’ detention will not be ordered when - and will be terminated as soon as - the alien indicates that he wants to leave the Netherlands and has the possibility to do so.
3. A placement in aliens’ detention under the first paragraph under b. or c. shall in no case exceed four weeks.”
An alien who does not have any identity papers and whose expulsion has been ordered can, in principle, remain in aliens’ detention for an unlimited period of time. The lawfulness of a placement in aliens’ detention can, however, be challenged before the Hague Regional Court. If this court concludes that there are no prospects of expulsion within a reasonable time, it may order that the measure of placement in aliens’ detention be lifted.
According to Dutch case-law, the interest of an alien in being released from aliens’ detention increases with the passage of time. Where a placement in aliens’ detention exceeds a period of six months, it is generally held that the alien’s interest in being released is greater than the interest in keeping him in detention for the purposes of expulsion. Depending on the specific circumstances of each case, it may be the case that this point in time is attained at an earlier or later point in time than the six months period have passed. It can be later where the alien frustrates the determination of his identity or nationality and it can be sooner where the alien concerned is unable to obtain travel documents for reasons beyond his control.
Article 34a of the 1994 Aliens Act provides as follows:
“1. A measure taken under this Act which has the effect of a limitation on freedom of movement or deprivation of liberty shall, for the purposes of Article 8:1 § 1 of the Administrative Law Act, be considered as being on a par with a decision.
2. The court shall examine a first appeal against a decision having the effect of a deprivation of liberty within two weeks, either during the preliminary examination under Article 8:44 § 1 of the Administrative Law Act or during a court hearing.
3. If the appeal is directed against a decision referred to in the second paragraph, the court shall determine the time of the trial proceedings without delay and in any event not later than two weeks after the date of transmission of the appeal. In deviation from Article 8:42 § 2 of the Administrative Law Act, the delay referred to in that Article cannot be prolonged.
4. The Regional Court hands down its written decision, unless immediately at the court hearing a decision is handed down orally, within two weeks following the close of the investigation <at the hearing>. By way of deviation of Article 8:66, second paragraph, of the General Administrative Law Act, the delay referred to in that provision cannot be extended.
5. Where the court finds that the applicant or execution of the measure is contrary to the law or after weighing the interests involved cannot in all reasonableness be regarded as justified, it declares the appeal <filed> under this provision founded and orders that the measure be lifted or a change effected to the manner of its execution.”
Although no appeal lies against a decision of the Regional Court on the lawfulness of detention under the Aliens Act, an appeal to the Court of Appeal (gerechtshof) is available in relation to a decision taken in the context of such proceedings on a request for compensation for the time spent in unlawful detention for expulsion purposes. Furthermore, appeals have been admitted in cases where it was alleged that, in the proceedings before the Regional Court, fundamental legal principles (fundamentele rechtsbeginselen) have been disrespected (cf. The Hague Court of Appeal, 12 November 1998, Nederlandse Jurisprudentie 1999, nr. 127; The Hague Court of Appeal, 7 April 2000, Jurisprudentie Bestuursrecht 2000, nrs. 147; and The Hague Court of Appeal, 18 May 2000, Jurisprudentie Bestuursrecht 2000, nr. 142).
There is no time-limit for filing an appeal against an order for placement in aliens’ detention and in principle a person placed in aliens’ detention can file as many appeals against this decision as he sees fit. When the lawfulness of a decision of placement in aliens’ detention has been determined for a first time, the examination of any subsequent appeal in this respect will be limited to the lawfulness of the continuation of the placement in aliens’ detention as from the date of the last judicial decision taken on this point.
Pursuant to Article 86 of the Aliens Decree, the Minister of Justice must send a notification to the competent court when an alien has spent four weeks in aliens’ detention where the person concerned has not himself filed an appeal against this decision. This notification is considered on a par with a first appeal within the meaning of Article 34a § 2 of the 1994 Aliens Act.
